Judgment, Supreme Court, New York County (Ronald Zweibel, J.), *338rendered February 3, 1999, convicting defendant, after a jury trial, of sexual abuse in the first degree, unlawful imprisonment in the second degree, criminal contempt in the second degree and tampering with a witness in the fourth degree, and sentencing him to four concurrent terms of six months concurrent with five years probation, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged portions of the prosecutor’s summation did not deprive defendant of a fair trial and that there is no basis for reversal (see, People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Andrias, J.P., Saxe, Buckley, Friedman and Marlow, JJ.